Pee Curiam.
Appellant was prosecuted upon an information charging him with the crime of practicing dentistry without a license, in that he did treat a disease and lesion of the human teeth, and did correct a malposition of the human teeth and jaws, of one W. H. Beebe, in violation of the provisions of the dental laws of chapter 152, Laws of 1901. From a judgment of conviction, he appeals to this court.
The only question raised upon this appeal is the validity of the said dental law. The constitutionality of this law has been sustained by this court in State ex rel. Smith v. Board of Dental Examiners, 31 Pac. 492, 72 Pac. 110; In Re Thompson, 36 Wash. 377, 78 Pac. 899, and many subsequent cases. In consideration of these many decisions, this court is constrained to refuse to enter again upon the consideration of the question presented.
The judgment of the trial court is affirmed.